Name: Council Regulation (EC) No 953/97 of 27 May 1997 allocating, for 1997, catch quotas between Member States for vessels fishing in the zone of the Russian Federation
 Type: Regulation
 Subject Matter: Europe;  fisheries;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 30 . 5. 97 EN I Official Journal of the European Communities No L 139/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 953/97 of 27 May 1997 allocating, for 1997, catch quotas between Member States for vessels fishing in the zone of the Russian Federation Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (2); Whereas additional conditions for the year-to-year man ­ agement of TACs and quotas, in accordance with the provisions laid down in Article 2 of Regulation (EC) No 847/96 (3), were not agreed with the Russian Federa ­ tion, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with Article 124 of the 1994 Act of Accession, fisheries agreements concluded by the Kingdom of Sweden with third countries are managed by the Community; Whereas, in accordance with the procedure provided for in Article 3 of the agreement on fisheries of 1 1 December 1992 concluded between the Government of the Kingdom of Sweden and the Government of the Russian Federation, the Community, on behalf of the Kingdom of Sweden, held consultations with the Russian Federation concerning their mutual fishing rights for 1997; Whereas, in the course of these consultations, the delega ­ tions agreed to recommend to their respective authorities that certain catch quotas for 1997 should be fixed for the vessels of the other Party; Whereas the necessary measures should be taken to implement, for 1997, the results of the consultations held with the Russian Federation; Whereas, in order to ensure the efficient management of the catch possibilities available in waters of the Russian Federation, they should be allocated among Member States as quotas in accordance with Article 8 of Regula ­ tion (EEC) No 3760/92; Article 1 From 1 January to 31 December 1997 vessels flying the flag of a Member State are hereby authorized to make catches in waters falling within the fisheries jurisdiction of the Russian Federation and within the quota limits set out in the Annex. Article 2 Stocks referred to in the Annex shall not be subject to the conditions stipulated in Articles 2, 3 and 5 (2) of Regula ­ tion (EC) No 847/96. Article 3 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. (2) OJ No L 261 , 20 . 10 . 1993, p. 1 . Regulation as last amended by Regulation (EC) No 2870/95 (OJ No L 301 , 14. 12. 1995, p. 1 ).(') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession. (3) OJ No L 115, 9 . 5. 1996, p. 3 . No L 139/2 EN Official Journal of the European Communities 30 . 5 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1997. For the Council The President H. WIJERS ANNEX Allocation of Community catch quotas in the fishing zone of the Russian Federation for 1997 (in tonnes, fresh round weight) Species ICES division Community catchquotas Quotas allocated to Member States Cod Hid 350 Sweden 350 (')(3) Sprat Hid 2 000 Sweden 2 000 0 O (') A maximum of seven vessels are allowed to fish simultaneously. (2) A maximum of ten vessels are allowed to fish simultaneously. (3) However, not more than ten vessels (for both cod and sprat fisheries) are allowed to fish simultaneously in the Russian area.